85581: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-34810: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85581


Short Caption:STIPE VS. SATICOY BAY LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A858710Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Senior Justice Gibbons for Justice SilverPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantKathleen Susan Stipe
					In Proper Person
				


RespondentSaticoy Bay LLC





+
						Due Items
					


Due DateStatusDue ItemDue From


11/29/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/01/2022Filing FeeFiling Fee due for Appeal. (SC)


11/01/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-34309




11/01/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-34312




11/02/2022MotionFiled Appellant's Proper Person Motion for Stay. (SC)22-34497




11/04/2022Order/DispositionalFiled Order Dismissing Appeal. The district courts have final appellate jurisdiction over cases arising in the justice courts. Accordingly, this court lacks jurisdiction over this appeal, and therefore "ORDERS this appeal DISMISSED."  fn1 [In light of this order, no action will be taken on the pro se motion to stay filed on November 2, 2022.] EC/KP/MG. (SC)22-34810





Combined Case View